DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,632,535, herein ‘535. Although the claims at issue are not identical, they are not patentably distinct from each other because  they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, 0.5-2% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.15-2 µm in which the M component is segregated in the boundary i.e., M component): 0.5-2% (i.e., M component), Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, balance Co and impurities including Al: 0.5%≥ and oxygen 0.04%≥, with a polycrystalline body comprising crystal grains with an average size of 10-100 µm and a segregated cell with an average size of 0.15-1.5 µm in which MC type carbides are segregated and precipitated at an average intergrain distance of 0.15-1.5 µm.
Instant claim 1 and claims 1 and 3 of the ‘535 patent recite overlapping composition components and segregated cell size.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	The limitations of instant claim 2 are met by claim 1 of the ‘535 patent.
	The limitations of instant claim 3 are met by claim 1 of the ‘535 patent.
	The limitations of instant claim 4 are met by claim 2 of the ‘535 patent with overlapping components and ranges.
	The limitations of instant claim 9 are met by claim 1 of the ‘535 patent.
The limitations of instant claim 10 are met by claim 2 of the ‘535 patent with overlapping components and ranges.
Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of copending Application No. 16/617,372(herein ‘372). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, 0.5-2% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, and a balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.15-2 µm in which the M component is segregated in the boundary regions of the segregation cells. This is patentably indistinct of claim 1 of ‘372 which recites a product formed for a cobalt based alloy comprising a Co­based alloy with a chemical composition comprising C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, 0.5-2% Ti, Nb, and Ta (i.e., M component), Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, and a balance Co and impurities, the impurities including Al: 0.5%≥, Zr: 0.5%≥  and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.13-2 µm, in which components constituting an MC type carbide phase comprising the Ti, Nb and/or the Ta are segregated in the boundary regions of the segregation cells.
Instant claim 1 and claim 1 of ‘372 recite overlapping composition components and segregated cell size.

prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of instant claim 2 are met by claim 2 of the ‘372.
The limitations of instant claim 3 are met by claim 1 of the ‘372 with overlapping components.
The limitations of instant claim 4 are met by claims 3-5 of the ‘372 with overlapping components and ranges.
The limitations of instant claim 7 are met by claim 7 of the ‘372.
The limitations of instant claim 8 are met by claim 8 of the ‘372.
The limitations of instant claim 9 are met by claim 1 of the ‘372 with overlapping components.
The limitations of instant claim 10 are met by claims 3-5 of the ‘372 with overlapping components and ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/618,971(herein ‘971). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, i.e., M component), Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, and a balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.13-2 µm, in which components constituting an MC type carbide phase comprising the Ti, Zr, Nb and/or the Ta are segregated in the boundary regions of the segregation cells.
Instant claim 1 and claim 1 of ‘917 recite overlapping composition components and segregated cell size.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of instant claim 2 are met by claim 2 of ‘917.
The limitations of instant claim 3 are met by claim 1 of ‘917.

The limitations of instant claim 9 are met by claims 1-2 of ‘917.
The limitations of instant claim 10 are met by claims 1-3 of ‘917.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of copending Application No. 16/619,003 (herein ‘003). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, 0.5-2% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, and a balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.15-2 µm in which the M component is segregated in the boundary regions of the segregation cells. This is patentably indistinct of claim 1 of ‘003 which recites a heat exchanger comprising a Co­based alloy with a chemical composition comprising C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, 0.5-2% of at least one of Ti, Zr, Hf, V, Nb, and Ta (i.e., M component), Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, and a balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, 
Instant claim 1 and claim 1 of ‘003 recite overlapping composition components and segregated cell size.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of instant claim 2 are met by claim 1 of ‘003.
The limitations of instant claim 3 are met by claim 1 of ‘003.
The limitations of instant claim 4 are met by claim 2 of ‘003.
The limitations of instant claim 7 are met by claim 4 of ‘003.
The limitations of instant claim 8 are met by claim 5 of ‘003.
The limitations of instant claim 9 are met by claim 1 of ‘003.
The limitations of instant claim 10 are met by claim 2 of ‘003.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, 0.5-2% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, and a balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.15-2 µm in which the M component is segregated in the boundary regions of the segregation cells. This is patentably indistinct of claim 9 of ‘600 which recites a product formed for a cobalt based alloy comprising a Co­based alloy with a chemical composition comprising C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, 0.5-2% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, Si: 0.5%≥, Mn: 0.5%≥, N: 0.04-0.2%, and a balance Co and impurities, the impurities including Al: 0.5%≥   and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.13-2 µm are formed, in the M component is segregated in the boundary regions of the segregation cells.
Instant claim 1 and claim 9 of ‘600 recite overlapping composition components and segregated cell size.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of instant claim 2 are met by claim 10 of ‘600.
The limitations of instant claim 3 are met by claim 11 of ‘600.
The limitations of instant claim 4 are met by claim 12 of ‘600.
The limitations of instant claim 5 are met by claim 13 of ‘600.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4 and 8-9 of copending Application No. 17/599,692 (herein ‘692). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.04%, 0.5-2% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, and a balance Co and impurities, the impurities including Al: 0.5%≥ and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.15-2 µm in which the M component is segregated in the boundary regions of the segregation cells. This is patentably indistinct of claim 1 of ‘692 which recites a product formed for a cobalt based alloy comprising a Co­based alloy with a chemical composition comprising C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of instant claim 2 are met by claim 1 of ‘692.
The limitations of instant claim 3 are met by claim 2 of ‘692.
The limitations of instant claim 4 are met by claim 3 of ‘692.
The limitations of instant claim 5 are met by claim 4 of ‘692.
The limitations of instant claim 7 are met by claim 8 of ‘692.
The limitations of instant claim 8 are met by claim 9 of ‘692.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8-9 of copending Application No. 17/600,485 (herein ‘485). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a product formed of a Co-based alloy comprising by mass C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, Al+Si: 0.5-4%, Mn: 0.5%≥, N: 0.003-0.04%, 0.5-4% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, and a balance Co and impurities, the impurities including oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains and a segregated cell with an average size of 0.15-2 µm in which the M component is segregated in the boundary regions of the segregation cells. This is patentably indistinct of claim 1 of ‘485 which recites a product formed for a cobalt based alloy comprising a Co­based alloy with a chemical composition comprising C: 0.08-0.25%, B: 0.1 %≥, Cr: 10-30%, Fe: 5%≥, Ni: 30%≥, Fe+Ni: 30%≥, W+Mo 5-12%, 0.5-4% of an M component being a transition metal other than W and Mo and having an atomic radius of more than 130 pm, Si: 0.5%≥, Mn: 0.5%≥, N: 0.003-0.2%, and a balance Co and impurities, the impurities including Al: 3%≥  and oxygen 0.04%≥, having a polycrystalline body of matrix phase crystal grains; post-segregations cells are formed in the matrix crystal grains with an average size of 0.13 to 2 µm  in that particles of MC  carbide phase are dispersedly precipitated along the boundary regions of the post-segregation cells. 
Instant claim 1 and claim 1 of ‘485 recite overlapping composition components and segregated cell size.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of instant claim 2 are met by claim 1 of ‘485.
The limitations of instant claim 3 are met by claim 3 of ‘485.
The limitations of instant claim 4 are met by claim 4 of ‘485.
The limitations of instant claim 5 are met by claim 5 of ‘485.
The limitations of instant claim 7 are met by claim 8 of ‘485.
The limitations of instant claim 8 are met by claim 9 of ‘485.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 teaches a range of an M component of 0.5 to 2 mass%, claims 4 and 9 teach ranges for the M component with ranges outside those of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2017/0241287) [IDS dated 10/14/2021], herein Nakamura.
 
	In regards to claim 1, Nakamura teaches a heat resistant component formed of a Co based alloy [Abstract, 0029].  The Co alloy comprising in mass%: 0.05-0.8 % C, 0.002-0.1 % B, 25-32 % Cr, 5-15 % Ni, 0.5-2 % Fe, 4-10 % W, 0.3-1.5 Si, one element selected from the group consisting of Ti, V, Y, Zr, Nb, Hf, and Ta is defined as a first element, and one element selected from the group consisting of Ti, V, Y, Zr, Nb, Hf, and Ta, and having a higher group number in the periodic table than that of the first element an M component) the balance being Co and impurities including oxygen at less than 0.03 mass% and nitrogen at 0.05 mass% or less [0011, 0013, 0099-0100, 0102, claims 1-2].  These components and ranges overlap the claimed components and ranges.  Regarding the Al, Al is not mentioned in the composition or as an impurity thus the amount present is 0%, which is within the claimed range [0011, 0100, 0102, claim 1].  The body of the component is polycrystalline with crystal grains [0048, 0052, 0054-0059].   The first element selected from the group consisting of Ti, V, Y, Zr, Nb, Hf, and Ta forms carbides at the crystal grain boundaries [0058-0059]
	Nakamura does not expressly teach the presence and average size of the segregation cells as claimed. 
	However, Nakamura teaches a substantially similar composition formed from a substantially similar process (i.e., atomization of the powder and SLS formation of the component and heat treatment [0147-0150, 153, 0195, 0200]) that it is expected to possess the characteristics of the claimed product.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of 
In regards to claim 2, Nakamura further teaches the first element is Zr which forms a carbide phase that is cubic and wherein the grains of the ZrC phase are accumulated at a crystal grain boundary [0058-0059, 0065-0067]. 

In regards to claim 3, Nakamura further teaches one of Ti, V, Zr, Nb, Hf, and Ta are part of the composition [0060-0061].

In regards to claim 4, Nakamura teaches the limitations of claim 3 as set forth above.  Nakamura further teaches one of Ti, V, Zr, Nb, Hf, and Ta is added at 0.01 mass % or more and 0.5 mass % or less [0011, 0060-0061].  This overlaps the claimed ranges.

In regards to claim 5, Nakamura teaches the limitations of claim 3 as set forth above.  Nakamura further teaches one of Zr is added to the composition for improved sinterability and densification and is thus an essential component [0067].

In regards to claim 6, Nakamura does not expressly teach the creep rupture time as claimed. 
In re Best.

In regards to claims 7-8, Nakamura teaches the component is a turbine component such as a blade or nozzle or is a component for heat exchangers [0029, 0223, 0225, 0234].

In regards to claim 9, Nakamura teaches the limitations of claim 2 as set forth above.  Nakamura further teaches one of Ti, V, Zr, Nb, Hf, and Ta are part of the composition [0060-0061].

In regards to claim 10, Nakamura teaches the limitations of claim 9 as set forth above.   Nakamura further teaches one of Ti, V, Zr, Nb, Hf, and Ta is added at 0.01 mass % or more and 0.5 mass % or less [0011, 0060-0061].  This overlaps the claimed ranges.

In regards to claim 11, Nakamura teaches the limitations of claim 4 as set forth above.  Nakamura further teaches one of Zr is added to the composition for improved sinterability and densification and is thus an essential component [0067].

In regards to claim 12, Nakamura teaches the limitations of claim 9 as set forth above.  Nakamura further teaches one of Zr is added to the composition for improved sinterability and densification and is thus an essential component [0067].

In regards to claim 13, Nakamura teaches the limitations of claim 10 as set forth above.  Nakamura further teaches one of Zr is added to the composition for improved sinterability and densification and is thus an essential component [0067].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which teach cobalt based alloys for high temperature applications includes: Watanabe et al. (US 3,937,628) and Berthod et al. (US 2004/0050114 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784